NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Response to Amendment
	The Amendment filed October 15, 2021 has been entered. Claims 1-20 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faldu et al. (US 2018/0129613) and Van Rest et al. (US 2018/0203897).
Regarding claim 1, Faldu et al. disclose: 
A method for memory management, comprising: 
…loading target node data stored in an external storage device to a memory space ([0003] Computing systems typically include one or more processors or processor cores along with memories and other storage devices. The processors or processor cores may be configured to execute program instructions stored in a memory or other suitable storage location, such as, e.g., a hard drive, a CD-ROM, and the like. The memories and other storage devices may also be configured to store data, upon which a processor or processor core may operate; [0070] A graph data structure may then be received (block 902). In various embodiments, the graph data structure may include a plurality of vertices (i.e. nodes) and a plurality of edges), wherein the memory space includes a buffer (FIG. 2 Cache Memory 202) and an external random-access memory (FIG. 2 System Memory 204; [0035] System Memory 204 may include Dynamic Random Access Memory (DRAM); [0005] a first level cache memory may be located within a processor or processing core and store program instructions or data with a high level of reuse. A second level cache may be positioned in a data path between a processor and system memory, and be configured to store program instructions or data that is not re-used as frequently as the program instructions or data stored in a first level cache memory; System Memory 204 (i.e. DRAM) is located external to the processor and the cache hierarchy)), and wherein the target node data comprises property data and structural data and represents a target node of a graph having a plurality of nodes and edges (FIG. 1 Vertex 101…104 (i.e. property data) and Edge 105…108 (i.e. structural data)); 
determining a node degree associated with the target node data (FIG. 9 step 903 Determine a number of incoming edges for each vertex in the graph; [0006] A circuit may be configured to determine a respective number of edges associated with each vertex of a plurality of vertices included in a graph data structure and sort the graph data structure using the respective number of edges associated with each vertex to generate a sorted graph; [0071] Processor 201 or Control Circuit 203 may then determine number of incoming edges may then be determined for each vertex of the plurality of vertices (block 903)); 
determining where to load, in the memory space between the buffer and the external random-access memory, the target node data from the external storage device based on the determined node degree (FIG. 9 step 904 Sort vertices by number of incoming edges; [0026] In order to preserve high reuse vertices in the cache memory, they must first be identified; [0029] it is possible to determine a metric of potential reuse of vertices in a graph data structure stored in a cache memory based upon the number of incoming edges for the various vertices; FIG. 9 step 905 Classify reuse hints; [0045] Reuse Bits 402 may include any suitable number of data bits configured to store information indicative of potential reuse in a cache of a particular vertex of a graph referenced in Data 401; FIG. 11 step 1104 Low reuse?; [0091] if reuse hint information is available for the new data, then the method may depend on whether the reuse hint information indicates a low reuse potential for the new data (block 1104). If a low reuse potential is indicated, then cache insertion may be bypassed or a high eviction priority may be set (block 1109). Bypassing cache insertion or setting the eviction priority to a high level may make space made available for graph-related data that has a higher potential reuse); and 
allocating the target node data either to the buffer or to the external random-access memory based on the determination where to load the target node data (FIG. 11 step 1109 Bypass cache or Step 1106 Insert line).
Faldu et al. disclose a method for determining where to load data based on classifying vertexes based on their number of edges. Vertices with a high number of incoming edges are classified as having a high reuse and vertices with a low number of incoming edges are classified as having a low reuse. Reuse classification is then used as a hint in determining whether to bypass the cache and place the data in the system memory or place the data in the cache. Faldu et al. do not appear to explicitly teach “receiving a request for” loading target node data stored in an external storage device to a memory space. However, Van Rest et al. disclose:
receiving a request for loading target node data stored in an external storage device to a memory space ([0002] A graph query is a patterned request to find a subset of the graph that satisfies (matches) the query; [0040] a computer receives a graph query to extract result paths from a graph stored in a database. The graph has graph vertices that are interconnected by graph edges. Each vertex has vertex properties. Each edge has edge properties. The graph query has a sequence of query vertices and a sequence of query edges. Each graph edge is associated with a source vertex and a destination vertex. The computer successively traverses each query edge and query vertex of the graph query to detect paths having graph vertices and graph edges of the graph that match the graph query)…
Faldu et al. and Van Rest et al. are analogous art because Faldu et al. teach storing and accessing graph data in a cache memory and Van Rest et al. teach accelerating graph query processing by caching neighbor vertices of super-node vertices or excessive degree.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Faldu et al. and Van Rest et al. before him/her, to modify the teachings of Faldu et al. with the teachings of Van Rest et al. because receiving a request for loading target node data enables the computer to extract result paths from a graph stored in a database for use in determining the node degree.
Regarding claim 2, Van Rest et al. further disclose: 
The method according to claim 1, wherein allocating the target node data either to the buffer or to the external random-access memory based on the determined node degree further comprises: 
determining whether the node degree meets a given condition (FIG. 4 Step 405 Current graph vertex has degree that exceeds threshold (or falls between first and second thresholds?; [0107] In embodiments, step 405 detects whether the degree of the current graph vertex falls between a first threshold and a second threshold that protects cache 190 from being thrashed by a super node with too many edges. For example, cache 190 may have capacity to store a hundred edges. The first threshold may cause caching edges of a super node with fifty neighbors; [0108] Whereas, the second threshold may prevent caching edges of another super node with a thousand neighbors); and
([0109] Step 406 is performed only if the current graph vertex is a super node. In step 406, the current graph vertex is stored as a key for its edges and/or neighbors).
Regarding claim 3, Faldu et al. further disclose: 
The method according to claim 2, wherein partially allocating the target node data to the buffer further comprises: 
…allocating the structural data to the external random-access memory ([0070] A graph data structure may then be received (block 902). In various embodiments, the graph data structure may include a plurality of vertices and a plurality of edges. A particular vertex of the plurality of vertices may be associated with one or more other vertices through respective edges of the plurality of edges. Such a data structure may be stored in System Memory 204).
Faldu et al. do not appear to explicitly teach “allocating the property data to the buffer” However, Van Rest et al. disclose:
allocating the property data to the buffer (FIG. 1 Graph Vertex 163 is stored Key in Cache 190; [0109] Step 406 is performed only if the current graph vertex is a super node. In step 406, the current graph vertex is stored as a key for its edges and/or neighbors); and
Regarding claim 4, Faldu et al. further disclose: 
The method according to claim 3, wherein the property data of the target node comprises at least one of an identification of the target node ([0026] In order to preserve high reuse vertices in the cache memory, they must first be identified. Once identified, cache eviction and replacement polices may be employed to limit eviction of high reuse vertices from the cache memory, thereby improving the hit rate for such vertices during the graph-processing task. The embodiments illustrated in the drawings and described below may provide techniques for identifying high reuse vertices included in graph data and increasing a duration such vertices are stored in a cache memory to reduce the time required to traverse a graph by reducing a number of cache misses as data related to the graph is accessed, while minimizing the impact on circuit complexity and area), a property of the target node, or a pointer; and 
the structural data of the target node comprises edges of the target node ([0028] Edge 105 couples vertex 101 to Vertex 102, and Edge 106 couples Vertex 101 to Vertex 103. Edge 107 further couples Vertex 101 to Vertex 104, which is, in turn coupled by Edge 108 to Vertex 103).
Regarding claim 6, Faldu et al. further disclose: 
The method according to claim 2, further comprising: 
in response to the determination of the node degree not meeting the given condition, allocating the target node data to the external memory (FIG. 1 step 1109 Bypass cache; [0091] If a low reuse potential is indicated, then cache insertion may be bypassed or a high eviction priority may be set (block 1109). Bypassing cache insertion or setting the eviction priority to a high level may make space made available for graph-related data that has a higher potential reuse. If cache insertion is bypassed, the method may conclude in block 1107).
Regarding claim 7, Van Rest et al. further discloses: 
The method according to claim 2, further comprising: 
determining an available capacity of the buffer (0090] In embodiments, the capacity of cache 190 is dynamically tunable, experimentally optimized, or based on available memory. However, a super node having an extremely high degree may have an amount of neighbors or edges that exceed the capacity of cache 190 or otherwise cause thrashing of cache 190; [0107] cache 190 may have capacity to store a hundred edges); and 
([0093] either or both thresholds may depend on available (unused) memory capacity; [0107] In embodiments, step 405 detects whether the degree of the current graph vertex falls between a first threshold and a second threshold that protects cache 190 from being thrashed by a super node with too many edges. For example, cache 190 may have capacity to store a hundred edges. The first threshold may cause caching edges of a super node with fifty neighbors; [0108] Whereas, the second threshold may prevent caching edges of another super node with a thousand neighbors).
Regarding claim 8, Faldu et al. further disclose: 
The method according to claim 7, wherein the given condition comprises the node degree being greater than a given threshold (FIG. 11 step 1104 Low Reuse?).
Regarding claim 9, Faldu et al. further disclose: 
The method according to claim 1, wherein determining the node degree associated with the target node data further comprises: 
traversing the structural data of the target node data to determine a number of one or more nodes connected to the target node via corresponding edges (FIG. 9 step 903 Determine a number of incoming edges for each vertex in the graph; [0024] individual vertices are linked together via multiple edges;); and 
determining the number of one or more nodes connected to the target node as the node degree ([0027] Each of Edges 105-108 couples a respective pair of vertices; [0029] Each vertex included in a graph may be classified by a number of incoming edges. For example, in the illustrated embodiment, Vertex 101 has three incoming edges, while Vertex 102 has only a single incoming edge. When a graph is traversed, a vertex is accessed a number of times corresponding to the number of incoming edges the vertex has).
Regarding claim 11, Faldu et al. disclose: 
A computing system, comprising: 
an external random-access memory storing a set of instructions (FIG. 2 System Memory 204; [0035] System Memory 204 may be configured to store program instructions and/or data…System Memory 204 may include Dynamic Random Access Memory (DRAM; [0005] a first level cache memory may be located within a processor or processing core and store program instructions or data with a high level of reuse. A second level cache may be positioned in a data path between a processor and system memory, and be configured to store program instructions or data that is not re-used as frequently as the program instructions or data stored in a first level cache memory; System Memory 204 (i.e. DRAM) is located external to the processor and the cache hierarchy)); and 
a processor (FIG. 3 Processor 300) comprising a buffer ([0005] a first level cache memory may be located within a processor or processing core) and comprising circuitry configured to execute the set of instructions to cause the computing system to perform ([0038] [0038] Instruction fetch unit 310 may be configured to provide instructions to the rest of processor 300 for execution; [0040] Execution unit 330 may be configured to execute and provide results for certain types of instructions issued from IFU 310): 
…loading target node data stored in an external storage device to a memory space ([0003] Computing systems typically include one or more processors or processor cores along with memories and other storage devices. The processors or processor cores may be configured to execute program instructions stored in a memory or other suitable storage location, such as, e.g., a hard drive, a CD-ROM, and the like. The memories and other storage devices may also be configured to store data, upon which a processor or processor core may operate; [0070] A graph data structure may then be received (block 902). In various embodiments, the graph data structure may include a plurality of vertices (i.e. nodes) and a plurality of edges), wherein the memory space includes the buffer (FIG. 2 Cache Memory 202) and the external random-access memory (FIG. 2 System Memory 204; [0035] System Memory 204 may include Dynamic Random Access Memory (DRAM; [0005] a first level cache memory may be located within a processor or processing core and store program instructions or data with a high level of reuse. A second level cache may be positioned in a data path between a processor and system memory, and be configured to store program instructions or data that is not re-used as frequently as the program instructions or data stored in a first level cache memory; System Memory 204 (i.e. DRAM) is located external to the processor and the cache hierarchy)) and the target node data comprises property data and structural data and represents a target node of a graph having a plurality of nodes and edges (FIG. 1 Vertex 101…104 (i.e. property data) and Edge 105…108 (i.e. structural data)); 
determining a node degree associated with the target node data (FIG. 9 step 903 Determine a number of incoming edges for each vertex in the graph; [0006] A circuit may be configured to determine a respective number of edges associated with each vertex of a plurality of vertices included in a graph data structure and sort the graph data structure using the respective number of edges associated with each vertex to generate a sorted graph; [0071] Processor 201 or Control Circuit 203 may then determine number of incoming edges may then be determined for each vertex of the plurality of vertices (block 903)); 
determining where to load, in the memory space between the buffer and the external random-access memory, the target node data from the external storage device based on the determined node degree (FIG. 9 step 904 Sort vertices by number of incoming edges; [0026] In order to preserve high reuse vertices in the cache memory, they must first be identified; [0029] it is possible to determine a metric of potential reuse of vertices in a graph data structure stored in a cache memory based upon the number of incoming edges for the various vertices; FIG. 9 step 905 Classify reuse hints; [0045] Reuse Bits 402 may include any suitable number of data bits configured to store information indicative of potential reuse in a cache of a particular vertex of a graph referenced in Data 401; FIG. 11 step 1104 Low reuse?; [0091] if reuse hint information is available for the new data, then the method may depend on whether the reuse hint information indicates a low reuse potential for the new data (block 1104). If a low reuse potential is indicated, then cache insertion may be bypassed or a high eviction priority may be set (block 1109). Bypassing cache insertion or setting the eviction priority to a high level may make space made available for graph-related data that has a higher potential reuse); and 
allocating the target node data either to the buffer or to the external random-access memory based on the determination where to load the target node data (FIG. 11 step 1109 Bypass cache or Step 1106 Insert line).
Faldu et al. disclose a method for determining where to load data based on classifying vertexes based on their number of edges. Vertices with a high number of incoming edges are classified as having a high reuse and vertices with a low number of incoming edges are classified as having a low reuse. Reuse classification is then used as a hint in determining whether to bypass the cache and place the data in the system memory or place the data in the cache. Faldu et al. do not appear to explicitly teach “receiving a request for” loading target node data stored in an external storage device to a memory space. However, Van Rest et al. disclose:
([0002] A graph query is a patterned request to find a subset of the graph that satisfies (matches) the query; [0040] a computer receives a graph query to extract result paths from a graph stored in a database. The graph has graph vertices that are interconnected by graph edges. Each vertex has vertex properties. Each edge has edge properties. The graph query has a sequence of query vertices and a sequence of query edges. Each graph edge is associated with a source vertex and a destination vertex. The computer successively traverses each query edge and query vertex of the graph query to detect paths having graph vertices and graph edges of the graph that match the graph query)…
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 12, Van Rest et al. further disclose: 
The computing system according to claim 11, wherein in allocating the target node data either to the buffer or to the external random-access memory based on the determined node degree, the one or more processors are configured to execute the set of instructions to further cause the computing system to perform: 
determining whether the node degree meets a given condition (FIG. 4 Step 405 Current graph vertex has degree that exceeds threshold (or falls between first and second thresholds?; [0107] In embodiments, step 405 detects whether the degree of the current graph vertex falls between a first threshold and a second threshold that protects cache 190 from being thrashed by a super node with too many edges. For example, cache 190 may have capacity to store a hundred edges. The first threshold may cause caching edges of a super node with fifty neighbors; [0108] Whereas, the second threshold may prevent caching edges of another super node with a thousand neighbors); and
in response to the determination of the node degree meeting the given condition, partially allocating the target node data to the buffer ([0109] Step 406 is performed only if the current graph vertex is a super node. In step 406, the current graph vertex is stored as a key for its edges and/or neighbors).
Regarding claim 13, Faldu et al. further disclose: 
The computing system according to claim 12, wherein in partially allocating the target node data to the buffer, the one or more processors are configured to execute the set of instructions to further cause the computing system to perform: 
…allocating the structural data to the external random-access memory ([0070] A graph data structure may then be received (block 902). In various embodiments, the graph data structure may include a plurality of vertices and a plurality of edges. A particular vertex of the plurality of vertices may be associated with one or more other vertices through respective edges of the plurality of edges. Such a data structure may be stored in System Memory 204).
Faldu et al. do not appear to explicitly teach “allocating the property data to the buffer” However, Van Rest et al. disclose:
allocating the property data to the buffer (FIG. 1 Graph Vertex 163 is stored Key in Cache 190; [0109] Step 406 is performed only if the current graph vertex is a super node. In step 406, the current graph vertex is stored as a key for its edges and/or neighbors); and
Regarding claim 14, Faldu et al. further disclose: 
The computing system according claim to 13, wherein the property data of the target node comprises at least one of an identification of the target node ([0026] In order to preserve high reuse vertices in the cache memory, they must first be identified. Once identified, cache eviction and replacement polices may be employed to limit eviction of high reuse vertices from the cache memory, thereby improving the hit rate for such vertices during the graph-processing task. The embodiments illustrated in the drawings and described below may provide techniques for identifying high reuse vertices included in graph data and increasing a duration such vertices are stored in a cache memory to reduce the time required to traverse a graph by reducing a number of cache misses as data related to the graph is accessed, while minimizing the impact on circuit complexity and area), a property of the target node, or a pointer; and 
the structural data of the target node comprises edges of the target node ([0028] Edge 105 couples vertex 101 to Vertex 102, and Edge 106 couples Vertex 101 to Vertex 103. Edge 107 further couples Vertex 101 to Vertex 104, which is, in turn coupled by Edge 108 to Vertex 103).
Regarding claim 16, Faldu et al. further disclose: 
The computing system according to claim 12, wherein the one or more processors are configured to execute the set of instructions to further cause the computing system to perform: 
in response to the determination of the node degree not meeting the given condition, allocating the target node data to the external memory (FIG. 1 step 1109 Bypass cache; [0091] If a low reuse potential is indicated, then cache insertion may be bypassed or a high eviction priority may be set (block 1109). Bypassing cache insertion or setting the eviction priority to a high level may make space made available for graph-related data that has a higher potential reuse. If cache insertion is bypassed, the method may conclude in block 1107).
Regarding claim 17, Van Rest et al. further discloses: 
The computing system according to claim 12, wherein the one or more processors are configured to execute the set of instructions to further cause the computing system to perform: 
(0090] In embodiments, the capacity of cache 190 is dynamically tunable, experimentally optimized, or based on available memory. However, a super node having an extremely high degree may have an amount of neighbors or edges that exceed the capacity of cache 190 or otherwise cause thrashing of cache 190; [0107] cache 190 may have capacity to store a hundred edges); and 
adjusting the given condition based on the available capacity ([0093] either or both thresholds may depend on available (unused) memory capacity; [0107] In embodiments, step 405 detects whether the degree of the current graph vertex falls between a first threshold and a second threshold that protects cache 190 from being thrashed by a super node with too many edges. For example, cache 190 may have capacity to store a hundred edges. The first threshold may cause caching edges of a super node with fifty neighbors; [0108] Whereas, the second threshold may prevent caching edges of another super node with a thousand neighbors).
Regarding claim 18, Faldu et al. further disclose: 
The computing system according to claim 17, wherein the given condition comprises the node degree being greater than a given threshold (FIG. 11 step 1104 Low Reuse?).
Regarding claim 19, Faldu et al. further disclose: 
The computing system according to claim 11, wherein in determining the node degree associated with the target node data, the one or more processors are configured to execute the set of instructions to further cause the computing system to perform: 
traversing the structural data of the target node data to determine a number of one or more nodes connected to the target node via corresponding edges (FIG. 9 step 903 Determine a number of incoming edges for each vertex in the graph; [0024] individual vertices are linked together via multiple edges;); and 
([0027] Each of Edges 105-108 couples a respective pair of vertices; [0029] Each vertex included in a graph may be classified by a number of incoming edges. For example, in the illustrated embodiment, Vertex 101 has three incoming edges, while Vertex 102 has only a single incoming edge. When a graph is traversed, a vertex is accessed a number of times corresponding to the number of incoming edges the vertex has).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Faldu et al. and Van Rest et al. as applied to claim 1 above, and further in view of Goyal et al. (US 2009/0119279).
Regarding claim 5, Faldu et al. and Van Rest et al. do not appear to explicitly teach while Goyal et al. disclose:
The method according to claim 4, wherein the pointer of the target node allocated in the buffer is associated with an address of the structural data ([0052] Each node in the graph may include an array of 256 next node pointers, one for each unique input byte value; that is, 28 (256 possible values, or 256 addresses) representing an ASCII value of the input. Each next node pointer contains a next node ID that directly specifies the next node/state for the input byte value) in the external random-access memory (Faldu, claim 3).
Faldu et al., Van Rest et al., and Goyal et al. are analogous art because Faldu et al. teach storing and accessing graph data in a cache memory; Van Rest et al. teach accelerating graph query processing by caching neighbor vertices of super-node vertices or excessive degree; and Goyal et al. teach graph caching.

Regarding claim 15, Faldu et al. and Van Rest et al. do not appear to explicitly teach while Goyal et al. disclose:
The computing system according to claim 14, wherein the pointer of the target node allocated in the buffer is associated with an address of the structural data ([0052] Each node in the graph may include an array of 256 next node pointers, one for each unique input byte value; that is, 28 (256 possible values, or 256 addresses) representing an ASCII value of the input. Each next node pointer contains a next node ID that directly specifies the next node/state for the input byte value) in the external random-access memory (Faldu, claim 3).
The motivation for combining is based on the same rational presented for rejection of claim 5.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faldu et al. and Van Rest et al. as applied to claim 1 above, and further in view of Lakhotia et al. (Lakhotia, K., Singapura, S., Kannan, R. and V. Prasanna, “ReCALL: Reordered Cache Aware Locality based Graph Processing,” IEEE 24th International Conference on High Performance Computing (HiPC), 2017, pp.273-282.)
Regarding claim 10, Faldu et al. and Van Rest et al. do not appear to explicitly teach while Lakhotia et al. disclose: 
(p. 274, paragraph 2:  Graph Representation: We consider the adjacency matrix of graph to be stored in Compressed Sparse Row (CSR) format for the purpose of illustration. CSR representation is equivalent to adjacency list with all adjacencies densely packed in a single array. CSR is a standard format used in high performance applications [10]), and determining the node degree associated with the target node data further comprises: 
determining the node degree of the target node based on a first offset and a second offset associated with the target node data (p. 274, paragraph 2:  It stores the graph in two arrays: vertex array (VA[]) and edge array (EA[]). The edges are sorted by destination and the source node labels of all edges are stored in EA[]. VA[] stores offsets into EA[] providing the location of first incoming edge towards each vertex; Fig. 1 vertex i points to edges a1…an (i.e. first offset a1 and second offset an). The node degree is the number of edges pointed to).
Faldu et al., Van Rest et al., and Lakhotia et al. are analogous art because Faldu et al. teach storing and accessing graph data in a cache memory; Van Rest et al. teach accelerating graph query processing by caching neighbor vertices of super-node vertices or excessive degree; and Lakhotia et al. teach cache aware graph processing.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the
effective filing date, having the teachings of Faldu et al., Van Rest et al., and Lakhotia et al. before him/her, to modify the combined teachings of Faldu et al. and Van Rest et al. with the teachings of Lakhotia et al. because implementing the target node data in the compressed sparse row (CSR) format enables densely packing the adjacency list (i.e. node edges) in a single array. The combination would enable fast and efficient lookup of neighbor nodes and determination of the target node edge degree.
Regarding claim 20, Faldu et al. and Van Rest et al. do not appear to explicitly teach while Lakhotia et al. disclose: 
The method according to claim 11, wherein the target node data is in a format of compressed sparse row (CSR) (p. 274, paragraph 2:  Graph Representation: We consider the adjacency matrix of graph to be stored in Compressed Sparse Row (CSR) format for the purpose of illustration. CSR representation is equivalent to adjacency list with all adjacencies densely packed in a single array. CSR is a standard format used in high performance applications [10]), and determining the node degree associated with the target node data further comprises: 
determining the node degree of the target node based on a first offset and a second offset associated with the target node data (p. 274, paragraph 2:  It stores the graph in two arrays: vertex array (VA[]) and edge array (EA[]). The edges are sorted by destination and the source node labels of all edges are stored in EA[]. VA[] stores offsets into EA[] providing the location of first incoming edge towards each vertex; Fig. 1 vertex i points to edges a1…an (i.e. first offset a1 and second offset an). The node degree is the number of edges pointed to).
The motivation for combining is based on the same rational presented for rejection of claim 10.

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that Faldu et al. do not disclose the limitation “determining where to load, in the memory space between the buffer and the external random-access memory, the target node data from the external storage device based on the determined node degree.” However, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TRACY A WARREN/Primary Examiner, Art Unit 2137